Title: To George Washington from David Humphreys, 22 November 1781
From: Humphreys, David
To: Washington, George


                  
                     My Dear General
                     Peekskill Novr 22d 1781
                  
                  Upon my arrival at this place, I applied to Colonel Hughs respecting Quarters for Your Excellency—As it was imagined the Governors House would be far more convenient than any other; and the Quarter Master having suggested, that Mr Bedlow’s family (being very small) might be accomodated in Cases House the whole of which he would obtain for that purpose, the proposal was made by him—but some little obstacles occurring, Newbrooks House was directed to be occupied, as being the next eligible in point of situation & accomodation; altho this was not without its difficulties & objections—but every thing is now put in a fair train—I have given a written Requisition to the Quarter Master for Forage, Fuel, & other Necessaries, and beg you will be persuaded, I have used my best endeavour to make your Accomodations for the Winter as agreeable as possible. 
                  As I shall have a safe conveyance for this Letter, by Captain Sergeant, I will take the liberty of mentioning to Your Excellency some thoughts which have occurred within a few days, relative to an Enterprize against the Enemy on the North End of York Island, at the return of the Troops from the Southward.  It appears to me, that the season, and the circumstances of our Army, as well as the situation of the Enemy, will be extremely favourable to the execution of the Plan you have formerly had in view; because all the necessary preparations of Boats &c. may be made under pretext of having them ready to transport the Troops, Ordnance & Stores returning from the Southward—while a sufficient force to carry the Enterprize into execution, by Water, as was proposed at the commencement of the Campaign, may be detached from this Army, for the ostensible purpose of foraging, relieving the out posts, or being employed on some other service which cannot give any suspicion of the real object—at the same time, the march of the Troops from the Southward may be so concerted as that they will reach Fort Lee at any given time, for instance, the Morning succeeding the night fixed upon for the attack—Waterbury, Sheldon’s & the other Troops on the Lines must also move towards Kingsbridge at the same time to cooperate in that Quarter.
                  I do not presume to enter into the particulars of this Plan, as I am fully sensible, from the long period it has been in contemplation, the minutest circumstance cannot have escaped your observation—I would wish only to observe—that the Enemy have made it an invariable practice to withdraw all their Guard Ships before Christmas—that in this case, there can be no hazard of making a safe retreat should any unforseen accident prevent the success of the expedition—that the attempt will be unexpected, if the affair is conducted with that secrecy & discretion, which may & ought to be made use of—that a partial success may be reasonably expected, from our force which may be employed on the occasion, compared with that of the Enemy, altho a compleat surprize should not take place—but that a total surprize would undoubtedly be attended with very important consequences.
                  On the other hand, I am equally sensible that the adversity of Wind, Weather, & other Contingencies may frustrate the attempt, or render it abortive in the execution—Whether upon a consideration, of the probable risque, the chance of success, & prospect of advantage with all the attendant circumstances, it may be expedient I pretend not to determine—Should it be judged inexpedient I shall be sorry for having given this trouble—Should the Enterprize be esteemed practicable, I shall be happy in contributing any services in my power towards the Arrangement or Execution.
                  I have not, & shall not mention the Matter to any Person living unless I shall hear from Your Excellency—tomorrow I shall set out for Connecticut—Any Commands for me directed to be left at the Post Office in New  York will reach me expeditiously, or Gen. Heath could probably be able to find a speedier conveyance.  If the attempt should be concluded upon, I should not suppose it could be matured for execution before the night of Christmas, or perhaps New Year.  I will endeavour to be here by the 20th of Decr or as much earlier as might be necessary, in the mean time, I shall obtain (via Horse Neck & the Island) the best intelligence possible of the Enemys situation, of which I have already had pretty good information.  With every sentiment of attachmt & affection I have the honor to be Your Most 
                  Obt St
                  
                     D. Humphrys
                     
                  
               